DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 26 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application No. 15/982,170 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 and 8-10 are allowed.
	With respect to independent claims 1 and 10, the prior art does not disclose in the claimed environment a culture bag comprising a loop space and a region having a concave-convex structure, wherein each convex portion has a radially extending rectangular shape, and wherein a fine structure is formed on a surface of the concave-convex structure.  The Gandlur, O’Connell and Nishi references are believed to represent the closest prior art, but do not teach the dimensions and patterns required by the claims.  Applicant’s arguments filed 21 January 2021 are persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799